Atkinson, J.
Where an execution was transferred and levied on property of the defendant, and he interposed1 an affidavit of illegality, alleging, that, for the purpose of defrauding the original plaintiff and other creditors, he had colluded with the subsequent transferees, and had *797conveyed, to them certain property under pretext of a sale which was in fact only colorable, and that subsequently his coadjutors in the fraud had paid to the plaintiff in fi. fa. the amount due thereon and taken a transfer of it and caused it to be levied on other property of the defendant, and that by reason of these facts .he claimed that the debt, was discharged, and that the transferees should not’be allowed to collect, the amounts due on the fi. fa. at the time of its transfer, such an affidavit of illegality was properly stricken on demurrer.
Submitted January 21,
Decided June 24, 1909.
Illegality. Before Judge Worley. Glascock superior court. April 14, 1908.
Isaac 8. Peebles Jr., for plaintiff in error.
J. C. Newsome and B. F. Walker, contra.
[a) One who transfers his property for the purpose* of defrauding his creditors must abide the results of his own conduct, and can not in effect enforce the covinous contract with his grantee by claiming to have the property so conveyed applied for his benefit in discharge of a debt of the grantor subsequently transferred by a third person to such grantees.
(S) Where a person other than the defendant pays to the plaintiffs in fi. fa. the amount due thereon and takes a transfer thereof, this does not operate as a payment and discharge of the debt of the defendant or the lien against his property. .

Judgment affirmed.


All the Justices concur.